                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

RACHELLE CHAPMAN,                                      )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:19-CV-189-D
                                                       )
CKE RESTAURANS HOLDINGS, INC.,                         )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS CKE's motion to
dismiss under Federal Rule of Civil Procedure 12(b )(1) [D.E. 12] and DISMISSES the
complaint WITHOUT PREJUDICE.



This Judgment Filed and Entered on March 12, 2020, and Copies To:
Benjamin J. Sweet                                      (via CM/ECF electronic notification)
Nathaniel J. Pencook                                   (via CM/ECF electronic notification)
Kieran J. Shanahan                                     (via CM/ECF electronic notification)
Adam Karl Doerr                                        (via CM/ECF electronic notification)
Mark A. Hiller                                         (via CM/ECF electronic notification)


DATE:                                                           PETER A. MOORE, JR., CLERK
March 12, 2020                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk
